DETAILED ACTION
This office action is in response to the communication received on 12/21/2020 concerning application no. 15/545,487 filed on 07/21/2017.
Claims 7-10, 14, 16, 19, and 21 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.

Applicant argues that the 112(a) rejection of claims 14 and 19 should be withdrawn. Applicant states “Here, the Examiner asserts ‘that the specification fails to disclose what comparisons are considered to be direct.’ Office action, p.4. This is error; indeed, the very next sentence of the Office action identifies corresponding disclosure regarding direct comparisons. Id. (‘[T]he specification discusses the comparison of a revised elasticity with a baseline elasticity[.]’) (referring to paragraphs [0063] and [0064] of the specification).”
Examiner disagrees with Applicant’s argument. The Applicant’s cited sentence of the Office Action, dated 10/19/2020, is incomplete. The entire argument in the Action stated, “Although, the specification discusses the comparison of a revised elasticity with a baseline elasticity, the specification fails to disclose which comparisons are considered to be ‘direct’.” So, while the comparison between the revised elasticity and baseline elasticity is taught, the specification has failed to disclose what conditions or criteria are necessary to for a comparison to be “direct”. That is, there is no benchmark, example, or other form of teaching on what comparison is “direct”. This lack of disclosure on what 
Examiner maintains 112(a) rejection on claims 14 and 19.

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.

Applicant argues that the 112(b) rejection should be withdrawn for “directly comparing” and “direct comparison” in claim 14 and 19, respectively. Applicant argues that the test for definiteness is “whether those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Furthermore, Applicant provides the definition of “direct” and argues that it has a clear meaning to one with ordinary skill in the art.
Examiner disagrees with Applicant’s argument. With regards to one with ordinary skill in the art being able to determine the definiteness of “direct comparison” based on the specification, Examiner notes that the specification fails to provide disclosure of the claim element. Furthermore, the specification, as discussed above, fails to provide any benchmark, example, or other form of teaching as to what makes a comparison “direct”. With regards to the definition, Examiner notes that one with ordinary skill in the art may know what “direct” means but they would not be able to determine its meaning with respect to the claim element in question. Given the specification has not disclosed its meaning, one with ordinary skill in the art would not be able to ascertain the scope of the claimed invention as “direct comparison” can have varying meanings. A mathematical relationship, such as a ratio, difference value, or correlation, between two values could all be a direct comparison to one individual while another may only find the ratio to be a direct comparison. Therefore, one with ordinary skill in the art would not be able ascertain the scope of the claimed invention and find “direct comparison” to be indefinite. 
Examiner maintains 112(b) rejection on claims 14 and 19.

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.

Applicant argues that the 102 rejection should be withdrawn as Thapliyal fails to disclose the comparison of A-line scans to each other and rather teaches the comparison of ratio to a standard lesion ratio. Applicant further argues that the lesion progress is determined from the “direct comparison of the at least two A-line Scan echograms to each other” and that the lesion process by Thapliyal is determined by the comparison to the standard lesion ratio.
Examiner disagrees with Applicant’s argument. As stated in prior Action, dated 10/19/2020, a ratio, is inherently a comparison of two groups of quantitative data. This is supported by the definition of “ratio” according to the Cambridge dictionary (Link: https://dictionary.cambridge.org/us/dictionary/english/ratio). Therefore, the ratio of two A-line scans is inherently a comparison of the A-line scans to each other. An example of a ratio is as follows: X has a value of 1 and Y has a value of 3. A ratio of X to Y would be 1 to 3. That means Y is three times greater than X. This ratio is a comparison between the two. Similarly, a ratio, in the reference in question, compares two values by providing a mathematical relationship between the two. 
With regards to the lesion progress being determined with respect to the comparison of the two scan lines, there is nothing in the claim element precluding the comparison of the ratio to a standard ratio. The determination of the progress of a lesion, under broadest reasonable interpretation, encompasses any teaching so long as a direct comparison of at least two A-line scans is performed. This is done as the ratio is inherently providing the comparison of a pre and post ablation scan. Furthermore, the ratio itself would be providing a determination of the progress of the lesion. Even without a standard lesion ratio for comparison, the ratio itself is providing a numerical output regarding the lesion.
Examiner maintains the 102 rejection.

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 


Examiner disagrees with Applicant’s argument. As stated in prior Action, dated 10/19/2020, a ratio, is inherently a comparison of two groups of quantitative data. This is supported by the definition of “ratio” according to the Cambridge dictionary (Link: https://dictionary.cambridge.org/us/dictionary/english/ratio). Therefore, the ratio of two A-line scans is inherently a comparison of the A-line scans to each other. An example of a ratio is as follows: X has a value of 1 and Y has a value of 3. A ratio of X to Y would be 1 to 3. That means Y is three times greater than X. This ratio is a comparison between the two. Similarly, a ratio, in the reference in question, compares two values by providing a mathematical relationship between the two.
Examiner maintains the 103 rejection of claims 7 and 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim 14, lines 18-19, recite “directly comparing”. This claim element fails to convey to one with ordinary skill in the art what criteria must be met in order for a comparison to be considered “direct”. Furthermore, upon review of the specification, it has been determined that the specification fails to disclose what comparisons are considered to be direct. Although, the specification discusses the comparison of a revised elasticity with a baseline elasticity, the specification fails to disclose which comparisons are considered to be “direct”. Therefore, the specification has failed to describe to one with ordinary skill in the art what is considered to “directly comparing” in a way that reasonably conveys that the inventor had possession of the claimed invention at the time of the application being filed and is the claim element is considered to be new matter.

Claim 19, line 5, recites “direct comparison”. This claim element fails to convey to one with ordinary skill in the art what criteria must be met in order for a comparison to be considered “direct”. Furthermore, upon review of the specification, it has been determined that the specification fails to disclose what comparisons are considered to be direct. Although, the specification discusses the comparison of two A-line scan echograms, the specification fails to disclose which comparisons are considered to be “direct”. Therefore, the specification has failed to describe to one with ordinary skill in the art what is considered to “directly comparing” in a way that reasonably conveys that the inventor had possession of the claimed invention at the time of the application being filed and is the claim element is considered to be new matter.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, lines 18-19, recite “directly comparing”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “direct” comparison as that implies an “indirect” comparison. Upon review of the specification and the claims, one with ordinary skill in the art would be unable to understand what comparison is considered to be “direct” and meets the requirement of the claimed subject matter.
For purposes of examination, the Office is considering any comparison between two values to be a “direct” comparison. 

Claim 19, line 5, recites “direct comparison”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be a “direct” comparison as that implies an “indirect” comparison. Upon review of the specification and the claims, one with ordinary skill in the art would be unable to understand what comparison is considered to be “direct” and meets the requirement of the claimed subject matter.
For purposes of examination, the Office is considering any comparison between two values to be a “direct” comparison. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapliyal et al. (PGPUB No. US 2010/0113985).

Regarding claim 19, Thapliyal teaches a system for measuring lesion formation in a tissue, comprising: 
a lesion analysis processor (Processor 33 shown in Fig. 1) programmed to receive as input at least two A-line scan echograms of the tissue (Paragraph 0095 teaches that a backscattered signal is obtained in step S410 before ablation and another backscattered signal is obtained in step S430 after the ablation), to determine progress of a lesion forming in the tissue from a direct comparison of the at least two A-line scan echograms to each other (Paragraph 0067 teaches that the ultrasound imaging probe is capable of conducting A mode imaging. Fig. 14 shows that steps S410 and S430 senses backscattered signals. Paragraph 0102 teaches that the backscatter signal from S410 and the backscatter signal S430 form a current lesion ratio. A ratio, inherently, is a comparison of two groups of quantitative data), and to output feedback about the lesion (Paragraph 0102 teaches that the two signals that are obtained are used to calculate a current lesion ratio. This value is used as a basis to shut down ablation based on its comparison to the standard lesion ratio), 
wherein the at least two A-line scan echograms of the tissue are taken at common cardiac deformation states and along common scan lines (Paragraph 0025 teaches that the scanning can occur during the beating of the heart. This allows to the scanning to collect information about gap distance with respect to the surface of the target tissue).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belt et al. (PGPUB No. US 2015/0038842) in view of Thapliyal et al. (PGPUB No. US 2010/0113985).

Regarding claim 7, Belt teaches a method observing cardiac deformation, comprising: 
acquiring a first A-line scan echogram of the cardiac tissue at a first cardiac deformation state (Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below); 
Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below);
computing a baseline elasticity of the cardiac tissue from the first A-line scan echogram and the second A-line scan echogram (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart); 
ablating the cardiac tissue (Paragraph 0075 teaches that the energy application unit 12 is responsible for ablation of tissue wall); and, after ablating the cardiac tissue (Paragraph 0085 teaches that the M-mode images are taken throughout the procedure so the data is available before and after ablation): 
acquiring a third A-line scan echogram of the cardiac tissue at the first cardiac deformation state (Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below);
acquiring a fourth A-line scan echogram of the cardiac tissue at the second cardiac deformation state (Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below);

    PNG
    media_image1.png
    573
    437
    media_image1.png
    Greyscale

Modified Fig. 5
computing a revised elasticity of the cardiac tissue from the third A-line scan echogram and the fourth A-line scan echogram (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart).
However, Belt is silent regarding a method observing cardiac deformation, comprising:
providing feedback about a lesion forming in the cardiac tissue based upon a comparison between the baseline elasticity of the cardiac tissue and the revised elasticity of the cardiac tissue.
In an analogous imaging field of endeavor, regarding the ablation and measurement of elasticity, Thapliyal teaches a method observing cardiac deformation, comprising:
providing feedback about a lesion forming in the cardiac tissue based upon a comparison between the baseline elasticity of the cardiac tissue and the revised elasticity of the cardiac tissue (Paragraph 0067 teaches that the ultrasound imaging probe is capable of conducting A mode imaging. Fig. 14 shows that steps S410 and S430 senses backscattered signals. Paragraph 0102 teaches that the current lesion ratio is generated by the back scattered signals from step S410 and the backscattered signals if step S430. A ratio, inherently, is a comparison of two groups of quantitative data. Paragraph 0029 teaches that the lesion ratio is a numerical value that is associated with tissue thickness and echodensity).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Belt with Thapliyal’s teaching of ablation of cardiac tissue. This modified method would allow a user to actively ablate target tissue in a time efficient manner while measuring the elastic properties of the target (Paragraph 0025 of Thapliyal). This method will allow a user to treat atrial-fibrillation (Paragraph 0004 of Thapliyal).

Regarding claim 8, modified Belt teaches the method in claim 7, as discussed above.
However, Belt is silent regarding a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to the baseline elasticity.
In an analogous imaging field of endeavor, regarding the ablation and measurement of elasticity, Thapliyal teaches a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to the baseline elasticity (Paragraph 0067 teaches that the ultrasound imaging probe is capable of conducting A mode imaging. Fig. 14 shows that steps S410 and S430 senses backscattered signals. Paragraph 0102 teaches that the current lesion ratio is generated by the back scattered signals from step S410 and the backscattered signals if step S430. A ratio, inherently, is a comparison of two groups of quantitative data. Paragraph 0029 teaches that the lesion ratio is a numerical value that is associated with tissue thickness and echodensity. Paragraph 0102 teaches that the current lesion ratio is used to provide indication of lesion depth).


Regarding claim 9, modified Belt teaches the method in claim 7, as discussed above.
Belt further teaches a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to a desired elasticity (Paragraph 0094 teaches that the transmurality value is calculated based on the elasticity that is evaluated by two consecutive A-line scans. This elasticity value is used in the determination of lesion properties, as the lesion tissue has lower elasticity than the healthy tissue’s elasticity).

Regarding claim 10, modified Belt teaches the method in claim 7, as discussed above.
Belt further teaches a method: 
computing a baseline elasticity of the cardiac tissue comprises computing a baseline elasticity of the cardiac tissue based upon movement of acoustic reflectors within the cardiac tissue between the first A-line scan echogram and the second A-line scan echogram (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart. It should be noted that the tissue acts as a reflector for transmitted acoustic waves); and 
computing a revised elasticity of the cardiac tissue comprises computing a revised elasticity of the cardiac tissue based upon movement of acoustic reflectors within the cardiac tissue between the third A-line scan echogram and the fourth A-line scan echogram (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart. It should be noted that the tissue acts as a reflector for transmitted acoustic waves).

Regarding claim 14, Belt teaches a method of measuring lesion formation in cardiac tissue, comprising: 
acquiring a first A-line scan echogram of the cardiac tissue at a first cardiac deformation state and a second scan A-line scan echogram of the cardiac tissue at a second cardiac deformation state (Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below which shows a first and second scan at a first and second deformation state); 
determining a baseline elasticity of the cardiac tissue by using the first A-line scan-echogram and the second A-line scan echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue and apparent movement of acoustic reflectors within the cardiac tissue (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart. It should be noted that the tissue acts as a reflector for transmitted acoustic waves);
ablating the cardiac tissue (Paragraph 0075 teaches that the energy application unit 12 is responsible for ablation of tissue wall); and, after ablating the cardiac tissue (Paragraph 0085 teaches that the M-mode images are taken throughout the procedure so the data is available before and after ablation):
acquiring a third A-line scan echogram of the cardiac tissue at the first cardiac deformation state  and a fourth A-line scan echogram of the cardiac tissue at the second cardiac deformation state (Paragraph 0071 teaches that Fig. 5 shows an M-mode image that is made of a plurality of A-line envelopes. Each A-line envelope corresponds to the ECG signal shown below. See modified Fig. 5 below which shows a third and fourth scan at a first and second deformation state);
determining a revised elasticity of the cardiac tissue by using the third A-line scan echogram and the fourth A-line scan echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue and apparent movement of acoustic reflectors within the cardiac tissue (Paragraph 0094 teaches that a transmurality value is obtained based on the elasticity from an analysis between consecutive A-lines. As shown in by the ECG signal in Fig. 5, two consecutive A-lines would be marking different points in the movement of the heart. It should be noted that the tissue acts as a reflector for transmitted acoustic waves).

    PNG
    media_image1.png
    573
    437
    media_image1.png
    Greyscale

Modified Fig. 5
However, Belt is silent regarding a method of measuring lesion formation in cardiac tissue, comprising: 
providing feedback about a lesion forming in the cardiac tissue by directly comparing the revised elasticity of the cardiac tissue to the baseline elasticity of the cardiac tissue.
In an analogous imaging field of endeavor, regarding the ablation and measurement of elasticity, Thapliyal teaches a method of measuring lesion formation in cardiac tissue, comprising:
Paragraph 0067 teaches that the ultrasound imaging probe is capable of conducting A mode imaging. Fig. 14 shows that steps S410 and S430 senses backscattered signals. Paragraph 0102 teaches that the current lesion ratio is generated based on the acquired backscatter signal before and after ablation. The backscatters signal is generated by the acoustic reflection from the targeted tissue. A ratio, inherently, is a comparison of two groups of quantitative data. Paragraph 0029 teaches that the lesion ratio is a numerical value that is associated with tissue thickness and echodensity).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Belt with Thapliyal’s teaching of ablation of cardiac tissue. This modified method would allow a user to actively ablate target tissue in a time efficient manner while measuring the elastic properties of the target (Paragraph 0025 of Thapliyal). This method will allow a user to treat atrial-fibrillation (Paragraph 0004 of Thapliyal).

Regarding claim 16, modified Belt teaches the method in claim 14 as discussed above. 
Belt teaches a method, wherein providing feedback about a lesion forming in the cardiac tissue comprises providing feedback about the lesion forming in the cardiac tissue using actual movement of acoustic reflectors due to decreases in tissue elasticity within the cardiac tissue resulting from a lesion (Paragraph 0094 teaches that the transmurality value is calculated based on the elasticity that is evaluated by two consecutive A-line scans. This elasticity value is used in the determination of lesion properties, as the lesion tissue has lower elasticity than the healthy tissue’s elasticity. It should be noted that the tissue acts as a reflector for transmitted acoustic waves).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al. (PGPUB No. US 2010/0113985) in view of Belt et al. (PGPUB No. US 2015/0038842).


However, Thapliyal is silent regarding a system, wherein the lesion analysis processor is programmed to determine progress of a lesion forming in the tissue from the at least two A-line scan echograms by analyzing changes in actual movement of acoustic reflectors within the tissue due to changes in tissue elasticity due to lesion formation using the at least two A-line scan echograms.
In an analogous imaging field of endeavor, regarding the ablation and measurement of elasticity, Belt teaches a system, wherein the lesion analysis processor (Selecting unit 20) is programmed to determine progress of a lesion forming in the tissue from the at least two A-line scan echograms by analyzing changes in actual movement of acoustic reflectors within the tissue due to changes in tissue elasticity due to lesion formation using the at least two A-line scan echograms (Paragraph 0094 teaches that the transmurality value is calculated based on the elasticity that is evaluated by two consecutive A-line scans. This elasticity value is used in the determination of lesion properties, as the lesion tissue has lower elasticity than the healthy tissue’s elasticity. This allows for the determination of the depth boundary of the lesion. It should be noted that the tissue acts as a reflector for transmitted acoustic waves. Abstract teaches that the A-lines are take in accordance to the motion phase. This is seen in Fig. 5 where the A-lines are shown with their relation to the motion of the heart via the EKG information).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Thapliyal with Belt’s teaching of observing changes in based on echograms. This modified system would allow a user observe deformations in the cardiac tissue and provide an accurate depiction of cardiac motion with high quality images (Paragraph 0033 of Belt).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793